Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 16, 2016

                                     No. 04-16-00297-CV

               WESTRIDGE ESTATES HOMEOWNERS ASSOCIATION,
                                 Appellant

                                               v.

                           Omar CANALES and Marlo C. Canales,
                                     Appellees

                  From the 229th Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-13-976
                         Honorable Ana Lisa Garza, Judge Presiding


                                        ORDER
       On August 2, 2016, appellant’s counsel filed a motion to withdraw. The motion complies
with Texas Rule of Appellate Procedure 6.5 and appellant, Westridge Estates Homeowners
Association, has not filed an objection to the motion. The motion is therefore GRANTED. See
TEX. R. APP. P. 6.5.

        Appellant’s brief was due to be filed by August 12, 2016. Neither the brief nor a motion
for extension of time have been filed. It is therefore ORDERED that appellant show cause in
writing within (21) twenty-one days of the date of this order why this appeal should not be
dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a).



                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2016.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court